DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 28 April 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-32 are pending.
Claims 6-9, 13, 17-26, 29-30, and 32 are withdrawn from consideration.
Claims 1-5, 10-12, 14-16, 27-28, and 31 are subject to substantive examination.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-12, 14-16, 27-28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (WO 2015/044688 A1).
Chisholm et al. (hereafter referred to as Chisholm) is drawn to a hardenable multi-part acrylic composition, as of Chisholm, title and abstract. 
As to claim 1, the preamble of the claim requires coated acrylic polymer beads. Chisholm teaches acrylic polymer beads, as of Chisholm, page 8 lines 19-21. Chisholm teaches core/shell particles as of at least page 14 line 32 to page 15 line 13, wherein the shell is understood to be a coating. The relevant text from page 15 is reproduced below.

    PNG
    media_image1.png
    531
    1185
    media_image1.png
    Greyscale

As to part (a) of claim 1, the claim requires an acrylic bead core polymer with a specific glass transition temperature range and having been produced by suspension polymerization. Chisholm teaches acrylic bead polymer particles on page 7 lines 20-22. Chisholm provides a teaching regarding the glass transition temperature as of page 17, lines 20-26, reproduced below.

    PNG
    media_image2.png
    281
    1056
    media_image2.png
    Greyscale

Chisholm provides the following teaching regarding the outlet temperature, as of Chisholm, page 34, lines 28-33, reproduced below.

    PNG
    media_image3.png
    262
    1034
    media_image3.png
    Greyscale

As such, if the outlet temperature is not more than 15°C above, the glass transition temperature, then an 80°C outlet temperature would have resulted in about glass transition temperature of about 65°C approaching 80°C. This overlaps with the claimed range of at least 70°C. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, part (i) of the claim requires a core produced by suspension polymerization. Chisholm also teaches suspension polymerization, as of page 4, lines 10-15, reproduced below.

    PNG
    media_image4.png
    234
    1052
    media_image4.png
    Greyscale

As to part (ii) of claim 1, this requires emulsion polymerized acrylic microparticles at least partially coating the surface of the acrylic bead. Chisholm teaches acrylic emulsion polymerized microparticles as of at least page 14 line 32 to page 15 line 13.
As to claim 1, Chisholm appears to teach both the suspension polymerized beads as well as the emulsion polymerized microparticles, but these do not appear to be present together in the same embodiment. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.
As to claim 1, the claim requires that the coating is effective to reduce the dough time of the acrylic bead core. Chisholm teaches reduced dough time, as of Chisholm, page 15 line 25. While Chisholm does not assign the reduced dough time to the presence of a core and a coating, it is nevertheless the case that Chisholm teaches both a core and a coating (on pages 14 line 32 to page 15 line 13) as well as reduced dough time (on page 15 line 25). As such, Chisholm appears to teach coated particles with reduced dough time; therefore, there would have been a reasonable expectation that the particle of Chisholm would have had the required coating.
As to claim 1, the claim requires that the emulsion polymerized microparticles at least partially coat the surface of the acrylic beads such that at least 5% of the surface is coated. This appears to have been taught as of Chisholm, page 14 line 32 to page 15 line 13, which is reproduced above, and teaches coated particles. The examiner further notes here that with respect to the particles described on Chisholm, page 14 line 32 to page 15 line 13, both the core and coating were made by emulsion polymerization, whereas the instant claims recite that the core is produced by suspension polymerization and the coating by emulsion polymerization. Nevertheless, the limitations of suspension polymerization and emulsion polymerization limit the method by which the particle is made, and are thereby understood to be product-by-process limitations. Product-by-process claims are not limited to the manipulations of the recited steps (e.g. suspension and emulsion polymerization), only to the structure implied by the steps (e.g. a coated particle). See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).
As to claim 2, this is a second independent claim. This claim differs from claim 1 in that it does not require the glass transition temperature in part (a) that was recited by claim 1. However, claim 2 recites that the emulsion polymerized acrylic microparticles form a porous coalesced network. This is taught at least by Chisholm, page 16, lines 1-10, reproduced below.

    PNG
    media_image5.png
    343
    1024
    media_image5.png
    Greyscale

Chisholm also teaches the language “a network of coalesced emulsion polymerized microparticles” on page 14 line 15.
As to claim 3, this claim further modifies claim 1 to recite a porous coalesced network of particles. This claim is rejected for essentially the same reason that claim 1 is rejected.
As to claim 4, this claim further modifies claim 3 to recite a specific glass transition temperature. This claim is rejected for essentially the same reason that claim 1 is rejected.
As to claim 5, as best understood by the examiner, the entirety or close to the entirety of the core surface is coated. This determination is made in view of Chisholm, page 17, lines 7-9, reproduced below.

    PNG
    media_image6.png
    157
    1049
    media_image6.png
    Greyscale

As to claim 10, the composition of Chisholm comprises a solid first part, as of Chisholm, abstract.
As to claim 11-12, Chisholm teaches particles sized from 0.01 µm to 30 µm, as of Chisholm, page 6, lines 10-17, reproduced below.

    PNG
    media_image7.png
    329
    1036
    media_image7.png
    Greyscale

This particle size range overlaps with both the particle size range of claim 11 and that of claim 12. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 14, Chisholm teaches the following on page 18 lines 26-34, reproduced below.

    PNG
    media_image8.png
    349
    1044
    media_image8.png
    Greyscale

The above-reproduced ratios appear to overlap with the claimed ratio. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 15-16, Chisholm teaches the following polymers, as of Chisholm, page 26, last paragraph, reproduced below.

    PNG
    media_image9.png
    634
    1056
    media_image9.png
    Greyscale

The above-reproduced homopolymer of methyl methacrylate appears to read on the requirements of claims 15-16.
As to claims 27-28, these claims require a microporus coalesced network. Chisholm teaches this as of Chisholm, page 16, lines 1-10, reproduced in the rejection of claim 1 above.
As to claim 31, the claim requires styrene or methyl acrylate. Chisholm teaches both polymers as of the last paragraph of page 26, relevant text reproduced below.

    PNG
    media_image10.png
    510
    1044
    media_image10.png
    Greyscale

As such, Chisholm is understood to teach the required polymers.


Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 28 April 2022 (hereafter referred to as applicant’s response). These arguments are addressed below to the extent that they are applicable to the currently pending rejection.
As an initial matter, the examiner takes the position that although the currently applied rejection is over the same reference as was the rejection in the examiner’s prior office action on 28 January 2022, there are nevertheless significant differences in the examiner’s rationale as compared to the examiner’s rationale in the prior office action. In the examiner’s prior office action, the examiner previously took the position that Chisholm teaches large particles and smaller particles, and the contact between the smaller particles and the larger particles constitutes a coating. The examiner no longer takes that position in this office action. A re-reading of the Chisholm reference appears to indicate that Chisholm teaches core-shell particles, as of Chisholm, page 15, top of page, relevant text reproduced below.

    PNG
    media_image1.png
    531
    1185
    media_image1.png
    Greyscale

The skilled artisan would have expected that the phrase “core-shell particles” indicates that the shell would have coated at least 5% of the core surface, and would have read on the required coating. Additionally, the phrase “core-shell particles” would have indicated that the shell is attached to the core.
In view of the examiner’s change in position and change in the rationale over which the claims are rejected, this office action has been made NON-FINAL.
In applicant’s response, page 8, first paragraph, applicant makes the following argument.

    PNG
    media_image11.png
    164
    616
    media_image11.png
    Greyscale

This argument is understood to be moot in view of the newly applied rationale for rejection. The embodiment described by Chisholm, page 14 line 32 to page 15 line 13, would have been expected to have had the sense of permanence indicated by applicant’s arguments.
Applicant then argues the following on page 8, second paragraph, relevant text reproduced below.

    PNG
    media_image12.png
    79
    614
    media_image12.png
    Greyscale

The examiner takes the position that the dispersing that is discussed above would not have occurred with the core-shell particles described by Chisholm, page 14 line 32 to page 15 line 13. As such, the skilled artisan would have expected that with regard to the embodiment relied upon in the current rejection, the dispersing discussed above would not have happened and that, contrary to applicant’s arguments, the coating would have affected the dough time.
Applicant then made arguments regarding the particle size, as of applicant’s response on page 7, bottom paragraph. The argument appears to be that the particles of Chisholm are sized about 25 µm, whereas the particles in the examples of the instant application are sized at 75 µm and 78 µm. This is not persuasive because this argument is drawn to subject matter not recited by the instant claims. For example, instant claims 1 and 2 do not recite a specific particle size. Instant claim 11 recites a particle size of at least 1 µm; this particle size does not differentiate between either the particles of Chisholm and the particles of the examples in the instant invention because both are larger than 2 µm. As such, applicant’s arguments are not persuasive as they relate to subject matter that is not claimed. See MPEP 2145(VI).
In applicant’s response, page 8, second to last paragraph, applicant points to the fact that the claimed particles are made by adding an electrolyte, which may be aluminum sulphate. However, this does not distinguish from Chisholm, which teaches aluminum sulphate on page 15 lines 20-25. Furthermore, an electrolyte is not recited by the instant claims; as such, applicant’s arguments appear to relate to subject matter that is not claimed. Also, to the extent that the electrolyte is used in the method of making the product but not formed in the final product, it would not actually further limit the claims.
In applicant’s arguments, page 8, bottom paragraph, applicant cites the instant specification on page 4 lines 4-15 as disclosing the advantages of using coated particles.

    PNG
    media_image13.png
    288
    706
    media_image13.png
    Greyscale

As best understood by the examiner, the above-indicated advantages would have expected to have been present in the composition described by Chisholm, page 14 line 32 to page 15 line 13, as this composition is drawn to coated particles. Something which is old (e.g. the particle of Chisholm, which is coated) does not become patentable upon the discovery of a new property (e.g. the properties described above), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). 


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10-12, 14-16, 27-28, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,155,066 in view of Chisholm et al. (WO 2015/044688 A1).
Instant claim 2 is drawn to coated acrylic polymer beads. These comprise a core produced by suspension polymerization and emulsion polymerized microparticles that at least partially coat the surface of the beads. The claims also recite a porous coalesced network. Instant claim 1 requires that the acrylic bead polymer core prepared by suspension polymerization has a particular glass transition temperature range.
Conflicting claim 1 recites a first and second sub-population of acrylic beads. Conflicting claim 1 recites that the first sub-population of beads that is produced by suspension polymerization. Conflicting claims 12-14 recite a second sub-population of beads produced by emulsion polymerization. Conflicting claim 13 recites a network of coalesced emulsion polymerized microparticles.
The conflicting claims do not recite the glass transition temperature range required by instant claim 1.
Chisholm teaches core/shell particles as of at least page 14 line 32 to page 15 line 13, wherein the shell is understood to be a coating. Chisholm teaches acrylic bead polymer particles on page 7 lines 20-22. Chisholm teaches suspension polymerization, as of page 4, lines 10-15. Chisholm teaches that the outlet temperature is no more than 15°C above the glass transition temperature, as of page 17, lines 20-26. Chisholm teaches an outlet temperature of 80°C page 34, lines 28-33. As such, if the outlet temperature is not more than 15°C above, the glass transition temperature, then an 80°C outlet temperature would have resulted in about glass transition temperature of about 65°C approaching 80°C. Chisholm, teaches coalesced particles on page 16, lines 1-10.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the particles of the conflicting claims to have had the glass transition temperature of Chisholm. The conflicting claims are drawn to a combination of acrylate particles. However, the conflicting claims are silent as to the glass transition temperature of the particles. Chisholm teaches particles with a glass transition temperature in the range of about 65-80°C, according to the examiner’s calculation based upon the teachings of Chisholm. As such, the skilled artisan would have been motivated to have formulated the particles of the conflicting claims to have had the glass transition temperature taught by Chisholm as this glass transition temperature is predictably suitable for acrylate containing particles with a reasonable expectation of success. Applying a known technique (making a particle with a glass transition temperature of 65-80°C, as of Chisholm) to a known product (e.g. that of the conflicting claims) ready for improvement to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale D.


Claims 1-5, 10-12, 14-16, 27-28, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,022,307 in view of Chisholm et al. (WO 2015/044688 A1).
Instant claim 2 is drawn to coated acrylic polymer beads. These comprise a core produced by suspension polymerization and emulsion polymerized microparticles that at least partially coat the surface of the beads. The claims also recite a porous coalesced network. Instant claim 1 requires that the acrylic bead polymer core prepared by suspension polymerization has a particular glass transition temperature range.
Conflicting claim 17 is drawn to a two part acrylic particle composition. One type of acrylic particle is beads, as of conflicting claim 8. The conflicting claims also recite emulsion polymerized acrylic polymer particles in conflicting claim 2.
The conflicting claims do not recite the glass transition temperature range required by instant claim 1.
Chisholm teaches core/shell particles as of at least page 14 line 32 to page 15 line 13, wherein the shell is understood to be a coating. Chisholm teaches acrylic bead polymer particles on page 7 lines 20-22. Chisholm teaches suspension polymerization, as of page 4, lines 10-15. Chisholm teaches that the outlet temperature is no more than 15°C above the glass transition temperature, as of page 17, lines 20-26. Chisholm teaches an outlet temperature of 80°C page 34, lines 28-33. As such, if the outlet temperature is not more than 15°C above, the glass transition temperature, then an 80°C outlet temperature would have resulted in about glass transition temperature of about 65°C approaching 80°C. Chisholm, teaches coalesced particles on page 16, lines 1-10.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the particles of the conflicting claims to have had the glass transition temperature of Chisholm. The conflicting claims are drawn to a combination of acrylate particles. However, the conflicting claims are silent as to the glass transition temperature of the particles. Chisholm teaches particles with a glass transition temperature in the range of about 65-80°C, according to the examiner’s calculation based upon the teachings of Chisholm. As such, the skilled artisan would have been motivated to have formulated the particles of the conflicting claims to have had the glass transition temperature taught by Chisholm as this glass transition temperature is predictably suitable for acrylate containing particles with a reasonable expectation of success. Applying a known technique (making a particle with a glass transition temperature of 65-80°C, as of Chisholm) to a known product (e.g. that of the conflicting claims) ready for improvement to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale D.


Claims 1-5, 10-12, 14-16, 27-28, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,149,919 in view of Chisholm et al. (WO 2015/044688 A1).
Instant claim 2 is drawn to coated acrylic polymer beads. These comprise a core produced by suspension polymerization and emulsion polymerized microparticles that at least partially coat the surface of the beads. The claims also recite a porous coalesced network. Instant claim 1 requires that the acrylic bead polymer core prepared by suspension polymerization has a particular glass transition temperature range.
Conflicting claim 9 is drawn to a composition comprising acrylic polymer particle beads. Conflicting claim 15 recites two or more bead populations, and conflicting claim 13 recites emulsion particles. Conflicting claims 2 and 15 require two or more sub-populations of acrylic particles.
The conflicting claims do not recite the glass transition temperature range required by instant claim 1.
Chisholm teaches core/shell particles as of at least page 14 line 32 to page 15 line 13, wherein the shell is understood to be a coating. Chisholm teaches acrylic bead polymer particles on page 7 lines 20-22. Chisholm teaches suspension polymerization, as of page 4, lines 10-15. Chisholm teaches that the outlet temperature is no more than 15°C above the glass transition temperature, as of page 17, lines 20-26. Chisholm teaches an outlet temperature of 80°C page 34, lines 28-33. As such, if the outlet temperature is not more than 15°C above, the glass transition temperature, then an 80°C outlet temperature would have resulted in about glass transition temperature of about 65°C approaching 80°C. Chisholm, teaches coalesced particles on page 16, lines 1-10.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the particles of the conflicting claims to have had the glass transition temperature of Chisholm. The conflicting claims are drawn to a combination of acrylate particles. However, the conflicting claims are silent as to the glass transition temperature of the particles. Chisholm teaches particles with a glass transition temperature in the range of about 65-80°C, according to the examiner’s calculation based upon the teachings of Chisholm. As such, the skilled artisan would have been motivated to have formulated the particles of the conflicting claims to have had the glass transition temperature taught by Chisholm as this glass transition temperature is predictably suitable for acrylate containing particles with a reasonable expectation of success. Applying a known technique (making a particle with a glass transition temperature of 65-80°C, as of Chisholm) to a known product (e.g. that of the conflicting claims) ready for improvement to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale D.


Claims 1-5, 10-12, 14-16, 27-28, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 16/491,651 in view of Chisholm et al. (WO 2015/044688 A1).
Instant claim 2 is drawn to coated acrylic polymer beads. These comprise a core produced by suspension polymerization and emulsion polymerized microparticles that at least partially coat the surface of the beads. The claims also recite a porous coalesced network. Instant claim 1 requires that the acrylic bead polymer core prepared by suspension polymerization has a particular glass transition temperature range.
Copending claims 11-12 are drawn to a composition comprising multiple sub-populations of acrylic polymer particles. The copending claims recite emulsion polymerized particles in claims 22-24 and 26.
The copending claims do not recite the glass transition temperature range required by instant claim 1.
Chisholm teaches core/shell particles as of at least page 14 line 32 to page 15 line 13, wherein the shell is understood to be a coating. Chisholm teaches acrylic bead polymer particles on page 7 lines 20-22. Chisholm teaches suspension polymerization, as of page 4, lines 10-15. Chisholm teaches that the outlet temperature is no more than 15°C above the glass transition temperature, as of page 17, lines 20-26. Chisholm teaches an outlet temperature of 80°C page 34, lines 28-33. As such, if the outlet temperature is not more than 15°C above, the glass transition temperature, then an 80°C outlet temperature would have resulted in about glass transition temperature of about 65°C approaching 80°C. Chisholm, teaches coalesced particles on page 16, lines 1-10.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the particles of the copending claims to have had the glass transition temperature of Chisholm. The copending claims are drawn to a combination of acrylate particles. However, the copending claims are silent as to the glass transition temperature of the particles. Chisholm teaches particles with a glass transition temperature in the range of about 65-80°C, according to the examiner’s calculation based upon the teachings of Chisholm. As such, the skilled artisan would have been motivated to have formulated the particles of the copending claims to have had the glass transition temperature taught by Chisholm as this glass transition temperature is predictably suitable for acrylate containing particles with a reasonable expectation of success. Applying a known technique (making a particle with a glass transition temperature of 65-80°C, as of Chisholm) to a known product (e.g. that of the copending claims) ready for improvement to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale D.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments Regarding Double Patenting Rejections
Applicant has presented arguments regarding the previously applied double patenting rejections, as of applicant’s response on 28 April 2022, page 9 at the bottom of the page through page 12. The arguments presented by applicant appear to be that the conflicting patents and copending application claims do not teach that at least 5% of the bead polymer surface is coated. This is not persuasive. All of the applied rejections are over the conflicting patent and copending application claims in view of the Chisholm et al. (WO 2015/044688 A1) reference, which teaches the following on page 15, relevant text reproduced below.

    PNG
    media_image1.png
    531
    1185
    media_image1.png
    Greyscale

Based upon the above-reproduced text disclosing core-shell particles, the skilled artisan would have expected that the shell would have coated more than 5% of the core. This is explained in greater detail in the section above entitled “Response to Arguments Regarding Obviousness Rejections.”

Additional Cited Reference
As an additional relevant reference, the examiner cites Stanford (https://web.stanford.edu/class/cheme160/lectures/lecture13.pdf accessed on 11 May 2022, 18 printed pages), which was published after the effective filing date of the instant application. Stanford provides teachings regarding suspension and emulsion polymerization. Figures from Stanford, page 8 and page 17 are reproduced below with inverted colors. 

    PNG
    media_image14.png
    773
    1103
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    763
    929
    media_image15.png
    Greyscale

The above-reproduced figures, as well as additional text on page 10 indicate the following differences between suspension and emulsion polymerization. First, suspension polymerization uses an oil soluble initiator whereas emulsion polymerization uses a water-soluble initiator. Secondly, suspension polymerization has an inorganic stabilizer, which is not required by emulsion polymerization. Third, emulsion polymerization has a surfactant, which is not required by suspension polymerization.
Nevertheless, these differences, while affecting the process by which the polymerization occurs, do not appear to affect the product that is ultimately formed. As such, nothing in the Stanford reference meets the burden required by applicant in MPEP 2113(II) of showing that an emulsion polymerized product differs from a suspension polymerized product.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612